Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I claims 1,2,5,6,9,10,12 and 17-20 in the reply filed on 7/6/22 is acknowledged.  The traversal is on the ground(s) that amended claim 1 now avoids the prior art.  This is not found persuasive because claim 1 is still met by prior art as shown by the rejections below.
The requirement is still deemed proper and is therefore made FINAL.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2,5,6,9,10,12 and 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 requires improvement relative to a reference composition, but fails to identify the reference composition.
Claim 5 requires improvement relative to a reference composition, but fails to completely identify the reference composition. Does the reference composition include polycarbonate along with the block polymer?
Claim 18 requires the article be all the named species simultaneously.
Claim 19’s and 20’s “preferably” is never proper claim language.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,5,6,10 and 17-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Groote 9598577.
	Groote exemplifies (E1,E2,E3,E4) blends of 40-70% BPA polycarbonate, 5-10% SiPC1 or SiPC2 and 25-50% of SiPC3 or SIPC5. Both SiPC1 and SiPC2 (table 1) are polycarbonate-siloxanes having 40% siloxane and Mw’s of 30,000g/mol which qualify as applicant’s polycarbonate-siloxane.

	In regards to applicant’s dependent claims:
	Presumably Groote’s compositions have the required properties given the applicant’s material requirements are met.
SiPC1 and SiPC2 (table 1) are both based on BPA and polydimethylsiloxane.
The Izod notched impact strengths at -300C are all above 550J/m (table 3).
The compositions are molded into test specimens (col 15 line 11).
Numerous objects can be made of the composition (col 13 line 10 – col 14 line 3).

Claim 9 is rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Groote 9598577
	Groote applies as explained above. 
	The precise structure of the polycarbonate-siloxane used in the cited examples are not given.
	However, Groote (col 7 line 20-42) disclose the same structures as applicant.
	It would have been obvious (as well as anticipated) to utilize a polycarbonate-siloxane of these structures as the polycarbonate-siloxane in the cited examples.


Claims 1,2,5,6,10,12,17,18 and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Groote 2017/0137621.
	Groote exemplifies (Cex3 of table 3*) blends of 91% BPA polycarbonate, 8.75 SiPC3 and additives. SiPC3 (table 1) is polycarbonate-siloxane having 40% siloxane and a Mw of 30,000g/mol which qualifies as applicant’s polycarbonate-siloxane.

	In regards to applicant’s dependent claims:
	Presumably Groote’s compositions have the required properties given the applicant’s material requirements are met.
SiPC3 (table 1) is based on BPA and polydimethylsiloxane.
The compositions are molded into test specimens (paragraph 60).


Claims 1,2,5,9,10,12 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chang WO2013/066000.
	Chang exemplifies (#2) a blend of 80% polycarbonate and 20% polycarbonate-siloxane. The polycarbonate is Samyang’s 3022PJ (paragraph 150) which is inherently a BPA polycarbonate (see the Macromolecular Research article abstract, materials section). The polycarbonate-siloxane has 30wt% siloxane and an Mv of 32,000g/mol (table 1). While Mv may not precisely correspond to applicant’s method of measuring molecular weight, the two are close enough that the Mv is expected to fall within applicant’s range. Secondly, Chang (paragraph 95) suggests a wide Mv range (10,000-70,000). This wide range undoubtedly overlaps with applicant’s molecular weight rendering obvious the claims.

	In regards to applicant’s dependent claims:
	Presumably Chang’s composition has the required properties given the applicant’s material requirements are met.
	The polycarbonate-siloxane (paragraph 146) has applicant’s siloxane units and is made from BPA (paragraph148).
	The melt flow rate is 9g/10min (table 1).
Automomobile parts, cell phones etc  can be made of the composition (paragraph 13).

Claim 6 rejected under 35 U.S.C. 103 as obvious over Chang WO2013/066000.
Chang applies as explained above.
The cited example uses a polycarbonate-siloxane of 30% siloxane. However, Chang (paragraph 94) suggests a siloxane content of up to 35%.
It would have been obvious to utilize a polycarbonate-siloxane having 35% siloxane content in the cited example.


Claims 1,2,5,6,9,10,12 and 17-20 rejected under 35 U.S.C. 103 as obvious over KR101741174.
	The reference exemplifies (table 1) blends of 70-85% polycarbonate, 5-19% polycarbonate-siloxane, 9% PBT, 1-5 % PPE and 5% impact modifier. The polycarbonate is Samyang’s TRIREX 3022 or 3020 which is inherently a BPA polycarbonate (see the Macromolecular Research article abstract, materials section). Also note the reference prefers the polycarbonate be based on bisphenol A. 
The polycarbonate-siloxane of the examples has an Mv of 26,000g/mol. While Mv may not precisely correspond to applicant’s method of measuring molecular weight, the two are close enough that the Mv is expected to fall within applicant’s range. Secondly, the reference suggests a wide Mv range (15,000-70,000). This wide range undoubtedly overlaps with applicant’s molecular weight rendering obvious the claims.
The polycarbonate-siloxane has 50-99% siloxane which overlaps and renders obvious applicant’s 30-70% limitation.

	In regards to applicant’s dependent claims:
	Presumably the reference’s compositions have the required properties given the applicant’s material requirements are met.
	The polycarbonate-siloxane (paragraph 63) has applicant’s siloxane units and can be made from BPA and polydimethylsiloxane when “R2” is methyl.
Vehicle parts, electronics etc can be made of the composition (abstract).


Claims 1,2,5,6,9,10,12 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP07216080.
JP07216080 exemplifies (#4) a blend of 67% polycarbonate, 3% polycarbonate-siloxane and 30% glass fibers. The polycarbonate is Toughlon A1500 (paragraph 57) which inherently is a PBA polycarbonate (see paragraph 135,136 of Okamoto 2002/0026008). The polycarbonate-siloxane is 58% polydimethylsiloxane (table 1).  The polycarbonate-siloxane is said to have 51 repeating BPA carbonate units (table 1). Given a single BPA carbonate unit is 254g/mol, the total polycarbonate segment weight would be 51 x 254g/mol or 12,954g. Because the polycarbonate-siloxane is ~58% siloxane, 42% must be the BPA polycarbonate segment. Therefore, the polycarbonate-siloxane must a have a molecular weight of 12,954/0.42 or 30,800g/mol.
 While this estimation of molecular weight may not precisely correspond to applicant’s method of measuring molecular weight, the two are close enough that the Mv is expected to fall within applicant’s range. 

In regards to applicant’s dependent claims:
	Presumably the reference composition has the required properties given the applicant’s material requirements are met.
The polycarbonate-siloxane was made from phenol terminated polydimethylsiloxane (paragraph 44) and  BPA (paragraph 48).
The compositions are molded into automotive, electronic articles (paragraph 61).


Claims 1,2,5,6,9,10,12 and 17-20 rejected under 35 U.S.C. 103 as obvious over JP07216080 in view of Gallucci 2012/0288654.
	JP07216080 applies as explained above.
	It is unclear JP07216080’s molecular weight meets applicant’s requirement.
	Gallucci (table 1) produces polycarbonate-siloxanes having a high siloxane content. The molecular weights of these polycarbonate-siloxanes are ~32,000-48,000 when measured by GPC at polycarbonate standards (paragraph 120).
	It would have been obvious to ensure JP07216080’s polycarbonate-siloxane has such conventional molecular weights. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        7/15/22